Title: To John Adams from C. W. F. Dumas, 22 March 1782
From: Dumas, Charles William Frederic
To: Adams, John



Lahaie 22e Mars 1782
Monsieur

Mardi ou Mercredi prochain nous pourrons selon toute apparence dire avec Ovide Dicite Io Paean, &c. c’est-à dire notre Soeur la Hollande, comme nous pouvons déjà dire notre Soeur la Frise; et puis les autres ne tarderont pas de compléter la Fraternité. Hier l’affaire de votre admission fut tout de bon sur le tapis; il n’y eut aucun débat là-dessus. 9 Villes, savoir Dort, Harlem, Delft, Leide, Amsterdam, Gouda, Schoonhoven, Purmerend, et la 9me je l’ai oubliee, donnerent leurs suffrages pour l’affirmative, sans aucune contradiction, pas même de Mr. le Gd. Pre, qui se montra fort traitable; et les Députés des 9 autres ne garderent le silence que parce qu’ils n’ayoient pas encore reçu leurs Instructions. Notre Ami déclara, qu’il ne souffrira pas que cette Assemblée se séparât sans qu’on prît une Resolution définitive à ce sujet, et lui ainsi qu’un autre ami m’ont assuré qu’elle passera unanimement mardi ou mercredi prochain. Ayez la bonté, Monsieur, de me dire d’abord en réponse, si la copie de la Résolution que vous avez reçue des Etats de Frise, est ce qu’on appelle une copie authentique, c’est-à-dire, si elle est signée de la main de Mr. Sminia le Secretaire des Etats de Frise: on me l’a demandé; et j’ai lieu de croire, que c’est pour se conduire en conséquence, c’est-à-dire, qu’on vous enverra aussi une Copie signée de Mr. Clotterboke le Secretaire des Etats d’Hollande. Notre ami est surpris que vous ne Soyiez pas venu aujourd’hui ici. Il dit qu’il est bon de vous montrer ici pendant quelques jours; et je crois que Mr. l’Ambassadr. sera bien aise aussi de pouvoir vous dire ce que je vous ai marqué il y a quelques jours de la part de Mr. de V—.
Pour le coup, je crois être sûr que Wth est parti hier tout de bon pour Amsterdam; A moins qu’il ne se soit caché dans quelque gouttiere.
Agréez les respects de ma petite famille. Je tirerai sur vous, Monsieur, l’un de ces jours, à l’ordre de Mrs. Moliere fils & Ce, pour le 15e d’Avril prochain, les ƒ6052.10 restants, afin d’être prêt à la Minute, quand il faudra qu’on me fasse le transport final de la Maison.

Je suis avec tout le respectueux attachement qui vous est connu et voué pour toujours, Monsieur, Votre très-humble & très obéissant Serviteur
Dumas


Je soupçonne qu’il S’agira encore d’une petite ruse, pour ôter quelque chose à l’authenticité de votre admission: mais vous pourrez éviter facilement ce petit piege, si tant est qu’on veuille l’essayer, en refusant tout net de présenter vos Lettres de créance autrement que comme tous les Ministres publics les présentent, c’est-à-dire, en pleine audience à l’Assemblée des E. G., et non à une Commission. Après cette premiere Audience, on pourra, tant qu’on voudra, traiter par Commissaires, à la bonne heure: mais l’audience doit précéder, pour prévenir toute chicane à l’avenir.
Il est bon de ne rien dire, encore du contenu de cette Lettre, à d’autres qu’à Mrs V. B., Biker, et Marsseveen; si vous jugez à propos de leur en parler. Tout autre ne doit savoir rien de la Résolution, que lorsqu’elle sera prise et communiquée.

